— Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that claimant was not in the service of an employer engaged in one of the employments covered by the Workmen’s Compensation Law (Workmen’s Compensation Law, § 2, subds. 3 and 4; Id. § 3; Goldberger v. Goldberger, 200 App. Div. 190); and on the further ground that claimant was an independent contractor, (Adel v. Rubin, 210 App. Div. 499; Matter of Beach v. Velzy, 238 N. Y. 100; Ball v. Estate of Bertelle, 201 App. Div. 768.) Van Bark, P. J., Hinman, Whitmyer and Hill, JJ., concur; Hasbrouek, J., concurs on the first ground stated.